79 F.3d 1154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED PACIFIC INSURANCE COMPANY, a Washington corporation;Chevron USA, Inc., a Pennsylvania corporation,Plaintiffs-Appellees,v.SAFETY KLEEN CORPORATION, a Washington corporation,Defendant-Appellant.
No. 94-15101.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 14, 1996.Decided March 19, 1996.

1
Before:  HALL and BRUNETTI, Circuit Judges, and WEINER,* District Judge.

ORDER

2
We affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation